Citation Nr: 0322755	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  96-40 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a skin rash.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
October 1991.  

This appeal arises from August 1995 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware which denied service 
connection for a skin rash, a left knee disorder and a 
bilateral wrist disorder.  

The Board of Veterans' Appeals (Board) in a March 2003 
decision denied the claims for service connection for a left 
knee disorder and a bilateral wrist disorder.  The Board 
ordered additional development of the claim for service 
connection for a skin rash.  The ordered development has been 
completed and the issue is ready for appellate consideration.  


FINDING OF FACT

The veteran currently has a skin rash, diagnosed as vitiligo, 
which was first manifested in service.  


CONCLUSION OF LAW

A skin rash was incurred in active military service.  
38 U.S.C.A. §§ 1110; 5103A; 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The Board has reviewed the claims folder and determined the 
evidence is sufficient to support the grant of service 
connection for a skin rash.  For that reason the Board has 
concluded that VA's duty to assist the veteran with his claim 
has been met.  

Factual Background and Analysis.  The veteran's Form DD 214 
reveals he was awarded a Southwest Asia Service Medal and was 
credited with seven months and three days of foreign service.  
The veteran's service medical records include records of 
treatment performed in Saudi Arabia.  

The veteran was examined for enlistment in May 1987.  His 
skin was noted to be normal.  On service entrance in January 
1988 physical inspection did not reveal any additional 
defects.  

In November 1990 the veteran requested treatment for a rash.  
He had noticed a rash on his back for eight or nine days.  
For two days the right side of his back itched.  There was no 
discharge.  Folliculitis of the right side of the back was 
diagnosed.  The veteran was issued hydrocortisone cream and 
told to return if the symptoms persisted.  

A notation dated in September 1991 service medical records 
indicates the veteran was deployed to Southwest Asia from 
August 1990 to April 1991 and had been given Anthrax I and II 
vaccinations during Operation Desert Shield.  

The veteran's service separation examination in September 
1991 revealed no abnormalities of the skin.  

The veteran was examined by VA in June 1995.  The veteran 
stated he had a rash on his stomach.  It had started one and 
a half to two years after he returned from the Persian Gulf.  
Examination of the skin revealed a raised non-pruritic, 
nonconfluent rash over the right flank area.  No discharge 
was noted.  The diagnosis was skin rash, post biopsy proven 
lentigo simplex (December 1993).  In his discussion the VA 
examiner noted the veteran had a history of a skin rash.  The 
veteran was concerned about exposure to toxic agents in the 
Gulf War.  

The RO arranged for a VA dermatology examination in June 
1995.  No rash was found on examination.  The diagnosis was 
possible lichen striatus in the past with history of 
recurrent eruption, not present that day.  

In July 1995 the RO received copies of the veteran's records 
from the Wilmington VA Medical Center.  They included records 
of treatment for the period from December 1993 to July 1995.  
September 1993 dermatology notes revealed the veteran was 
status post biopsy.  Pathology had noted lichen simplex, but 
a slide was read as consistent with lentigo simplex.  
Examination revealed linearly arranged hyperpigmented papules 
on the right flank.  The impression was "lichen striatus?"  
November 1993 records noted a rash on the right side of the 
stomach.  The veteran reported he had a rash for almost a 
year since he had come back from Saudi Arabia.  It did not 
itch but had spread.  He was advised to come back to 
dermatology as a walk-in patient.  A consult request for 
dermatology to evaluate a rash was filled out ten days later.  
A right upper quadrant dermatonal, raised non-confluent, 
pruritic (intermittent), non-painful rash was described.  
December 1993 records noted the possibility the veteran had a 
linear epidermal nevus versus lichen striatus.  A punch 
biopsy was performed.  The pathology report contains an 
amended diagnosis of right flank showing changes consistent 
with lentigo simplex.  The pathologist recommended the 
diagnosis be correlated clinically.  

A hearing was conducted at the RO before a Hearing Officer in 
October 1996.  The veteran testified he first became aware of 
having a rash while he was in the Persian Gulf.  (T-2).  The 
rash had decreased when he went home and then spread again 
across the front and back.  It was presently decreasing 
again.  (T-3).  

The veteran appeared and gave testimony at a hearing before 
the undersigned Acting Veterans Law Judge in October 2002.  

The Board ordered additional development of the veteran's 
claim for service connection for a skin rash.  Another VA 
examination of the veteran was conducted in June 2003 as per 
the Board's orders.  The VA examination revealed several 
circumscribed areas of hypopigmentation alternating with 
normal areas of pigmention.  The areas were circumscribed and 
less than an eighth of an inch in circumference.  No 
discharge was noted and no vesicles or pustules were found.  
The examiner diagnosed vitiligo; folliculitis of the skin of 
the right back, resolved, inactive; skin rash noted to right 
flank, inactive diagnosis; skin rash noted right side of 
stomach, initially diagnosed as lichen striatus, diagnosis 
later changed to lentigo simplex; and simplex.  After his 
diagnoses the VA examiner indicated that at the present time 
the rash was more consistent with vitiligo.  The veteran was 
asked specifically about the history of eruptions of the skin 
and could not remember what the chemicals he had been exposed 
to in the Persian Gulf.  In the VA examiner's opinion the 
vitiligo, presently diagnosed, was at least as likely as not 
related to the veteran's military service.  The examiner 
stated he had thoroughly reviewed the claims folder and the 
entire medical record, including service medical reports.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317 (d)(1, 2)(2002).  

38 C.F.R. § 3.317 (2002) provides that VA shall pay 
compensation to Persian Gulf veterans who exhibit objective 
indications of chronic disability resulting from illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section provided that such disability:

i)	Became manifest, either during active service in the 
Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006: and

ii)	By history, physical examination, and laboratory 
tests cannot be attributed to any known clinical 
diagnosis.  

(2) For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.  

Analysis.  The veteran was treated in service for symptoms of 
a skin rash in November 1990.  Although the veteran's service 
separation examination in September 1991 noted his skin was 
normal, subsequent VA examinations have diagnosed skin 
disorders.  A current VA examination report includes 
diagnosis of a skin rash, vitiligo, and an opinion linking 
that diagnosis to service.  

Based on the opinion of the medical examiner that the 
veteran's currently diagnosed skin disorder, vitiligo, most 
likely began in service, the Board has concluded the evidence 
supports the grant of service connection for a skin disorder.  




ORDER

Service connection for a skin disorder is granted.  



	                        
____________________________________________
	A. P. Simpson 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

